DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary claims filed on 12/20/2019.
Claims 105-134 are pending. Claims 105, 127 and 134 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105-108, 111-117, 119, 122-123 and 127-134 are rejected under 35 U.S.C. 103 as being unpatentable over Kakumaru (US 2011/0066756) in view of Haley et al (US 7,529,851).
Regarding claim 105, Kakumaru discloses a method for network communication by a first apparatus comprising: 
determining, by the first apparatus, a first candidate network address (fig. 5 & par 134-136; e.g. communication terminal selects a MAC address to be changed);
performing at least one iteration of a candidate address test (par 137; e.g. checking MAC address duplication of the selected address) that includes outputting a first transmission having the first candidate network address via a communication medium of a network (fig. 1; e.g. network 100), the first transmission being configured to instigate a second transmission from at least one other apparatus in the network as a response to the first transmission if the first candidate network address is being used by a second apparatus in the network (par 137; e.g. in step 206, presence check request is transmitted; see par 107, the request prompts a check on the MAC address duplication; also see par 150), wherein the candidate address test further includes monitoring for the second transmission during a time period following the first transmission (par 148; e.g. after transmitting the presence check request message, the communication terminal waiting to receive the response); and
using the first candidate network address as a locally administered media access control (MAC) address of the first apparatus when the first apparatus par 158; e.g. after checking the MAC address is not duplicated, the communication terminal makes the MAC address valid).
The reference does not specially disclose:
the candidate address is from at least a first locally administered address range (emphasis added);
However, Haley discloses:
See Col. 2, lines 45-50, e.g. locally administered MAC address has a range.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Haley with the electronic system of Kakumaru. One is motivated to do so because MAC addresses are not unlimited.

Regarding claim 106, Kakumaru discloses:
determining that first candidate network address is being used by the second apparatus in the network (fig. 5 & par 148-151; e.g. duplicated MAC address is detected);
determining, by the first apparatus, a second candidate network address from the first locally administered address range (par 148; par 171; e.g. select another MAC address at step 209); and performing a second iteration of the candidate address test using the second candidate network address instead of par 148; e.g. transmit a second presence check request).

Regarding claim 107, Kakumaru discloses:
wherein determining that first candidate network address is being used by the second apparatus in the network includes at least one member selected from a group consisting of:
detecting the second transmission in the candidate address test;
receiving a management frame from an access point that indicates the first candidate network address is being used by the second apparatus in the network; receiving a notification from the access point that indicates that the access point has detected an address collision of the first candidate network address; and detecting of any transmission from the second apparatus using the first candidate network address (par 151; presence check response at least reads on the management frame).

Regarding claim 108, Kakumaru discloses:
wherein the first transmission indicates the first candidate network address as a receiver address to instigate the second transmission from the second apparatus when the second apparatus is using the first candidate network address in the network (par 149; destination MAC address to communication device 104).


wherein the first transmission indicates a predefined globally-reserved address as a transmitter address, the predefined globally-reserved address being one that is specified by a technical standard or that has been rendered inoperable such that the predefined globally-reserved address is reserved for apparatuses performing the candidate address test (col. 2, lines 35-40; reserved addresses can be assign by local administrator as transmitter address).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Haley with the electronic system of Kakumaru. One is motivated to do so because MAC addresses are defined by IEEE.

Regarding claim 112, Kakumaru discloses:
wherein the first transmission includes a receiver address field, a transmitter address field, and a test address field (fig. 3; e.g. destination, source and broadcast address),
wherein the receiver address field indicates the first candidate network address, wherein the transmitter address field indicates either the first candidate network address, a predefined globally-reserved address, a random address selected from the first locally administered address range, or a temporary address from a reserved address range, and wherein the test address field par 112-115; at least the selected MAC address is in the receiver address field).

Regarding claim 113, Kakumaru discloses:
performing a predetermined quantity of iterations of the candidate address test before using the first candidate network address as a locally administered MAC address of the first apparatus; and using the first candidate network address as the locally administered MAC address of the first apparatus when the first apparatus does not receive any responses during any of the predetermined quantity of iterations of the candidate address test (fig. 5; MAC address can be changed after no response received at least after requesting one time).

Regarding claim 114, Kakumaru discloses:
determine that the first apparatus has not monitored the communication medium during a period of absence that occurs after using the first candidate network address as the locally administered MAC address of the first apparatus, wherein the period of absence is associated with at least one member selected from a group consisting of a power save mode, a channel scanning operation, a discovery operation, and a channel switch; and performing another iteration of the candidate address test before continuing to use the first candidate network address as the locally administered MAC address of the first apparatus (par 136; a timing can be used to trigger the request; although it does not disclose re-checking the MAC address after an absence period, it is obvious to do so because the absent device may not receive the request while in absence, thus re-checking after a time period is necessary).

Regarding claim 115, Kakumaru discloses:
after performing the candidate address test and before using the first candidate network address as the locally administered MAC address of the first apparatus:
performing an extended address test to determine whether the first candidate network address is used by the second apparatus on another communication medium associated with a data link layer domain of the network, wherein the extended address test includes:
sending an association request to an access point (AP) of the network (fig. 5; e.g. wireless base station 102), the association request including the first candidate network address and an indicator that the first candidate network address is a new locally administered MAC address of the first apparatus; and
receiving an association response from the AP having an indicator to indicate whether the first candidate network address is available for the first apparatus to use in the network, wherein the indicator is based on at least one of results of a data link layer test performed by the AP and check of a database of locally administered addresses in use in the network (fig. 5, fig. 13 & par 153; see mapping similar to base claim).


determining, by the first apparatus, a second candidate network address from the first locally administered address range; performing an iteration of the candidate address test using the second candidate network address to determine that no other apparatus is using the second candidate network address on the communication medium; and using the first candidate network address as a primary address of the first apparatus and the second candidate network address as a secondary address of the first apparatus (fig. 16 & par 275; e.g. plurality of MAC addresses).

Regarding claim 117, Kakumaru discloses:
establishing an association with an access point of the network using the first candidate network address as the primary address of the first apparatus and the second candidate network address as the secondary address of the first apparatus (par 275; obviously a first MAC address can be associated with wireless base station 102, a second MAC address is a back-up; also par 289).

Regarding claims 119, Kakumaru discloses:
detecting that another apparatus is using the primary address for communication with the network; discontinuing use of the primary address;
upgrading the secondary address to a new primary address;
par 289; any non-duplicated addresses can be used; also fig. 10, in another embodiment, a second MAC address can replace the first MAC address).

Regarding claim 122, Kakumaru discloses:
determining a list of candidate network addresses from the first locally administered address range including at the first candidate network address (fig. 16 & par 275; e.g. plurality of MAC addresses);
outputting a candidate address check request frame for transmission to an access point of the network, wherein the candidate address check request frame includes the list of candidate network addresses (par 278; in one case, all request may be simultaneously notified); and
receiving a candidate address check response frame from the access point indicating at least the first candidate network address selected by the access point from among the list of candidate network addresses (par 284; presence check response notifies address duplication).

Regarding claim 123, Kakumaru discloses:
par 291; it is obvious to include non-duplicated addresses in the response to obtain the result rapidly; also see Haley, col. 5, lines 40-55; the server builds an “in-use” MAC address database; if not in use, the service notifies that the address is available).

Regarding claim 127, Kakumaru discloses a method for network communication by an access point (fig. 9, fig. 16; e.g. wireless base station 102) of a network comprising:
receiving a candidate address check request frame from a first apparatus (par 199; in one embodiment, receiving presence check request), wherein the candidate address check request frame includes a list of candidate network addresses (par 275; e.g. plurality of MAC addresses; par 279; in one case, all request may be simultaneously received); and
sending a candidate address check response frame from the access point to the first apparatus, the candidate address check response frame indicating at least a first candidate network address from among the list of candidate network addresses for the first apparatus to use on the network (par 284; presence check response notifies address duplication).
The reference does not specially disclose:
from at least a first locally administered address range (emphasis added);
However, Haley discloses:
See Col. 2, lines 45-50, e.g. locally administered MAC address has a range.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Haley with the electronic system of Kakumaru. One is motivated to do so because MAC addresses are not unlimited.

Regarding claim 128, Haley discloses:
maintaining a database including a list of locally administered addresses used by apparatuses in the network; and selecting the first candidate network address from among the list of candidate network addresses based on a determination that the first candidate network address is not used by apparatuses in the network (col. 5, lines 40-55; the server builds an “in-use” MAC address database; if not in use, the service notifies that the address is available).

Regarding claim 129, Kakumaru discloses:
performing, by the access point, a candidate address test to verify that no other apparatus is using the first candidate network address, wherein the par 137; e.g. in step 206, presence check request is transmitted; see par 107, the request prompts a check on the MAC address duplication; also see par 150), wherein the candidate address test further includes monitoring for the second transmission during a time period following the first transmission; and
determining that no other apparatus is using the first candidate network address on the communication medium when the access point does not detect the second transmission in the candidate address test (fig. 5, fig. 13 & par 153; see mapping similar to base claim 105).

Regarding claim 130, Kakumaru discloses:
performing an extended address test to determine whether the first candidate network address is used by another apparatus on within a data link layer domain associated with the network (fig. 9; e.g. step 423).

Regarding claim 131, Kakumaru discloses:
receiving an association request from the first apparatus using the first candidate network address, wherein the association request includes an indicator par 210; e.g. new connection negotiation).
Regarding claim 131, Kakumaru discloses:
wherein the association request includes the first candidate network address and further includes a second candidate network address from at least a first locally administered address range (fig. 16 & par 275; e.g. plurality of MAC addresses); and
establishing an association with the first apparatus using the first candidate network address as a primary address of the first apparatus and the second candidate network address as a secondary address of the first apparatus, wherein the first apparatus is capable of using interchangeably using both the primary address and the secondary address for communication with the network, and wherein the secondary address can be used if an address collision of the primary address is detected (par 275; obviously a first MAC address can be associated with wireless base station 102, a second MAC address is a back-up; also par 289).

Regarding claim 133, Kakumaru discloses a first apparatus for use in a network, comprising: an interface (fig. 2; e.g. communication interface 125); and
a processor (fig. 2; e.g. control unit 121) operatively coupled to the interface and configured to:
determine a first candidate network address (fig. 5 & par 134-136; e.g. communication terminal selects a MAC address to be changed);
perform at least one iteration of a candidate address test that includes outputting a first transmission having the first candidate network address via a communication medium of a network, the first transmission being configured to instigate a second transmission from at least one other apparatus in the network as a response to the first transmission if the first candidate network address is being used by a second apparatus in the network (par 137; e.g. in step 206, presence check request is transmitted; see par 107, the request prompts a check on the MAC address duplication; also see par 150), wherein the candidate address test further includes monitoring for the second transmission during a time period following the first transmission (par 148; e.g. after transmitting the presence check request message, the communication terminal waiting to receive the response); and
cause the interface to use the first candidate network address as a locally administered media access control (MAC) address of the first apparatus when the first apparatus does not detect the second transmission in the candidate par 158; e.g. after checking the MAC address is not duplicated, the communication terminal makes the MAC address valid).
The reference does not specially disclose:
the candidate address is from at least a first locally administered address range (emphasis added);
However, Haley discloses:
See Col. 2, lines 45-50, e.g. locally administered MAC address has a range.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Haley with the electronic system of Kakumaru. One is motivated to do so because MAC addresses are not unlimited.

Regarding claim 134, Kakumaru discloses
determining that first candidate network address is being used by the second apparatus in the network (fig. 5 & par 148-151; e.g. duplicated MAC address is detected);
determining, by the first apparatus, a second candidate network address from the first locally administered address range (par 148; par 171; e.g. select another MAC address at step 209); and performing a second iteration of the candidate address test using the second candidate network address instead of the first candidate network address (par 148; e.g. transmit a second presence check request); and cause the interface to use the second candidate network address as the locally administered MAC address of the first apparatus when the first apparatus does not detect the second iteration of the candidate address test (par 158; e.g. after checking the MAC address is not duplicated, the communication terminal makes the MAC address valid).

Claims 109-110, 118, 120-121 and 124-126 are rejected under 35 U.S.C. 103 as being unpatentable over Kakumaru (US 2011/0066756) in view of Haley et al (US 7,529,851), and further in view of Liu et al (US 2010/0332822).
Regarding claim 109, the combination does not explicitly disclose CTS frame and ACK frame as in: 
wherein the first transmission includes one member selected from a group consisting of a clear to send (CTS) frame, a quality of service (QoS) Null frame, and a non-QoS Null frame, and wherein the second transmission includes an acknowledgement (ACK) frame that the second apparatus is configured to send in response to the first transmission.
However, in view of Liu, it is obvious to use the well-known protocol in 802.11 standard that contains at least the QoS frame and ACK frame in order to avoid conflicts in resource allocation (see par 178; QoS).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of 

Regarding claim 110, the combination does not explicitly disclose send the ACK frame with a condition as in:
wherein the second apparatus is required by a technical standard to send the ACK frame regardless of a basic service set identifier (BSSID) and a network allocation vector (NAV) setting of the network.
However, in view of Liu, it is obvious to use send the BSSID in order to avoid conflicts in resource allocation regardless the network setting (see par 256; BSSID).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use send the BSSID in order to avoid conflicts in resource allocation.

Regarding claim 118, the combination does not explicitly disclose use message integrity check based on the MAC address as in:
wherein the first apparatus is capable of interchangeably using both the primary address and the secondary address for communication with the network, the method further comprising:

verifying, by the first apparatus, an integrity of the data transmission using the MIC portion derived using either the primary address or the secondary address.
However, in view of Liu, it is obvious to use a publicly available data integrity check algorithm to enhance network security (par 137; MIC).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use a publicly available data integrity check algorithm to enhance network security.

Regarding claim 120, the combination does not explicitly disclose use fast session transfer as in:
performing a fast session transfer (FST) procedure to upgrade the secondary address to the new primary address, wherein the FST procedure includes sending an FST message with a pre-arranged token established by the first apparatus and the access point as part of an FST session setup or secure message exchange.
par 79; FST request).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use a publicly available session transfer algorithm to enhance network stability.

Regarding claim 121, the combination does not explicitly disclose use fast session transfer as in:
wherein detecting that another apparatus is using the primary address for communication with the network includes:
receiving a notification from the access point that the access point has detected an address collision of the primary address, the notification including the pre-arranged token.
However, in view of Liu, it is obvious to use a publicly available session transfer algorithm to enhance network stability (par 175; e.g. pairwise transient key).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use a publicly available session transfer algorithm to enhance network stability.

Regarding claims 124, the combination does not explicitly disclose use tunneled direct link setup as in:
wherein using the first candidate network address as the locally administered MAC address of the first apparatus includes using the first candidate network address a primary address of the first apparatus in a peer association between the primary address of the first apparatus and a peer address of a peer apparatus, the peer association including a tunneled direct link setup (TDLS) link administered by an access point of the network.
However, in view of Liu, it is obvious to use a publicly available key sharing algorithm to enhance network security (par 187; Tunneled TDLS).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use a publicly available key sharing algorithm to enhance network security.

Regarding claims 125, the combination does not explicitly disclose use tunneled direct link setup as in:
sending a TDLS Address Change Request frame to the peer apparatus to change the primary address of the first apparatus from the first candidate network address to a second candidate network address from at least the first locally administered address range.
par 187; Tunneled TDLS).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use a publicly available key sharing algorithm to enhance network security.

Regarding claims 126, the combination does not explicitly disclose use tunneled direct link setup as in:
wherein the TDLS Address Change Request frame is inserted in an Ethertype 89-0d frame, and wherein the TDLS Address Change Request frame includes a pre-arranged token established between the first apparatus and the peer apparatus during a peer setup of the peer association.
However, in view of Liu, it is obvious to use a publicly available key sharing algorithm to enhance network security (par 187; Tunneled TDLS).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Liu with the combination system. One is motivated to use a publicly available key sharing algorithm to enhance network security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao et al (CN 102355510 B, English abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAOTANG WANG/Primary Examiner, Art Unit 2474